

Exhibit 10.1






CHANGE IN CONTROL AGREEMENT




THIS AGREEMENT (the "Agreement") made as of the 1st of May, 2018 between RGC
Resources, Inc. and subsidiaries ("the Corporation") and John S. D’Orazio
("Executive"),




- W I T N E S S E T H -


WHEREAS the Corporation desires for the Executive to be able to perform his
executive duties and functions on an impartial and objective basis in the event
of activities preceding, associated with, or resulting from a change in control
of the Corporation as hereinafter defined ("Change in Control");


NOW, THEREFORE, the parties agree as follows:


1. TERM. The Agreement is effective as of the date hereof and shall terminate,
except to the extent that any obligation hereunder remains unpaid as of such
time, upon the earliest of the following:


(i) the termination of the Executive's employment with the Corporation prior to
or simultaneously with a Change in Control; or


(ii) two years from the date of a Change in Control; or


(iii) May 1, 2020, but only if no Change in Control has occurred as of such
date.





2. CHANGE IN CONTROL. For purposes of the Agreement, a Change in Control shall
be deemed to have occurred if (i) any person (individual, corporation,
partnership or other entity) is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 50 percent or more of
the combined voting power of the outstanding securities ordinarily (and apart
from rights accruing under special circumstances) having the right to vote at
elections of directors ("Voting Securities"), (ii) the consummation of a merger,
recapitalization, reorganization or consolidation (or any combination thereof)
of the Corporation with any other corporation or entity, other than a
transaction that would result in the Voting Securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the Voting Securities of the Corporation or such surviving
entity or its parent outstanding immediately after such transaction, (iii) the
consummation of the sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets, or (iv) the shareholders of the
Corporation approve or the Board of Directors of the Corporation (the “Board”)
approves a plan of complete dissolution or




{2298866-2, 103404-00000-01}
- 1 -





--------------------------------------------------------------------------------




liquidation of the Corporation, or a complete dissolution or liquidation of the
Corporation otherwise occurs, except for a liquidation into a parent
corporation. The first day upon which there exists a Change in Control shall be
referred to herein as the "Operative Date." If a Change in Control occurs, the
vesting periods of any equity awards or incentives held by the Executive shall
be accelerated, including without limitation any Options as defined under the
Amended and Restated Key Employee Stock Option Plan of RGC Resources, Inc. or
restricted stock granted under the RGC Resources, Inc. Stock Bonus Plan or the
RGC Resources, Inc. Restricted Stock Plan.


3. TERMINATION FOLLOWING CHANGE IN CONTROL. If a Change in Control shall have
occurred, the Executive will be entitled to the benefits provided in Section 4
below if, within 90 days prior to the Operative Date or within the two-year
period beginning on the Operative Date, the Executive's employment with the
Corporation is terminated unless such termination is (a) because of his death,
(b) by the Corporation for Cause or Disability, or (c) by the Executive other
than for Good Reason, all as hereinafter more particularly defined for purpose
of the Agreement.


(i) Disability. “Disability” means that, due to the Executive's incapacity due
to physical or mental illness, he shall have been absent from his duties with
the Corporation on a full-time basis for six (6) months and within thirty (30)
days after written notice of termination is given he shall not have returned to
the full-time performance of his duties.


(ii) Cause. "Cause" means (A) the willful and continued failure by the Executive
to substantially perform his duties with the Corporation (other than any such
failure resulting from his/her incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the Executive
by the Corporation which specifically identifies the manner that the Executive
has not substantially performed his duties or (B) the willful engaging by the
Executive in gross misconduct materially and demonstrably injurious to the
Corporation. For purposes of this paragraph, no act, or failure to act, on the
Executive's part shall be considered "willful" unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interests of the Corporation. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
based upon clauses (A) or (B) above unless and until there shall have been
delivered to him a copy of a resolution, duly adopted by the affirmative vote of
not less than two-thirds of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to the
Executive and an opportunity for him, together with his counsel, to be heard
before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth above in clauses (A) or (B) and
specifying the particulars thereof in detail.


(iii) Good Reason. "Good Reason" means:


(A) Without the Executive's express written consent, the assignment to him of
any duties materially inconsistent with his duties and responsibilities with the
Corporation immediately prior to a Change in Control;








{2298866-2, 103404-00000-01}
- 2 -





--------------------------------------------------------------------------------





(B) A reduction by the Corporation in the Executive's annual base compensation
below his total base compensation applicable to the 12 months preceding the
Operative Date or as increased after such date;


(C) The failure by the Corporation to provide the Executive with benefits whose
aggregate value is at least as favorable as the aggregate value of benefits
enjoyed by him under any thrift, incentive or compensation plan, or any pension,
life insurance, health and accident or disability plan in which he is
participating at the time of a Change in Control, or the taking of any action by
the Corporation which would adversely affect his participation in or materially
reduce his benefits under any of such plans at the time of a Change in Control,
unless such reduction relates to a reduction in benefits applicable to all
employees generally;


(D) The failure by the Corporation to provide the Executive with any other
material fringe benefit enjoyed by him at the time of the Change in Control;


(E) Any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
subparagraph (iv) below (and, if applicable, subparagraph (ii) above) and, for
purposes of the Agreement, no such purported termination shall be effective;


(F) Breach by the Corporation of its obligations under the Agreement; or


(G) The Corporation’s requiring the Executive to be based at an office that is
both more than 50 miles from where his office is located immediately prior to
the Change in Control and further from his then current residence, except for
required travel on the Corporation’s business to an extent substantially
consistent with the business travel obligations which the Executive undertook on
behalf of the Corporation prior to the Change in Control.


If any of the events occur which would entitle the Executive to terminate his
employment for Good Reason hereunder and he does not so exercise his right to
terminate his employment, any such failure shall not operate to waive his right
to terminate his employment for that or any subsequent action or actions,
whether similar or dissimilar, which would constitute Good Reason.


(iv) Notice of Termination. Any termination by the Corporation for Cause or
Disability or by the Executive for Good Reason shall be communicated by written
Notice of Termination. For purposes of the Agreement, a "Notice of Termination"
shall mean a notice which shall indicate the specific termination provision in
the Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated.





(v) Date of Termination. "Date of Termination" shall mean (a) if the Agreement
is terminated for Disability, thirty (30) days after Notice of Termination is
given (provided that the Executive shall not have returned to the performance of
his duties on a full-time basis during such thirty-day period), (b) if his
employment is terminated pursuant to subparagraph (iii) above, the date
specified in the Notice of Termination, and (c) if his employment is terminated
for any




{2298866-2, 103404-00000-01}
- 3 -





--------------------------------------------------------------------------------




other reason, the date on which a Notice of Termination is given.
Notwithstanding any provision herein to the contrary, the Date of Termination
shall not occur, and the Executive’s employment with the Corporation shall not
be deemed to have occurred, until the Executive shall have a Separation from
Service. The following definitions shall apply for purposes of this Agreement:


"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time. A reference to any section or provision of the Code shall also be deemed
to be a reference to any applicable regulations and rulings thereunder, as well
as to comparable provisions of future laws.
"Leave of Absence" means a military leave, sick leave or other bona fide leave
of absence of the Executive which does not exceed six months (or such longer
period for which the Executive retains a right to reemployment with the
Corporation or a Related Entity under an applicable statute or by contract), but
only if there is a reasonable expectation that the Executive will return to
perform services for the Corporation or a Related Entity.
"Related Entity" means any entity which is aggregated with the Corporation
pursuant to Section 414(b) or 414(c) of the Code or would be so aggregated if
the language "at least 50 percent" were used instead of "at least 80 percent"
each place it appears in Section 1563(a)(1), (2) and (3) of the Code and
Treasury Regulations Section 1.414(c)-2.
"Separation from Service" means the Executive’s separation from service (as such
term is used for purposes of Section 409A of the Code) with the Corporation and
any Related Entities. The Executive shall be deemed to have a Separation from
Service on a date only if the Corporation and the Executive reasonably
anticipate that (a) no further services will be performed for the Corporation or
any Related Entities after such date or (b) the level of bona fide services the
Executive will perform for the Corporation or any Related Entities after such
date (whether as an employee or as an independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an employee or as an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Corporation and any Related Entities if the Executive has then been providing
services to the Corporation and any Related Entities for less than 36 months).
For purposes of this section, for periods during which the Executive is on a
paid Leave of Absence and has not otherwise terminated employment, the Executive
shall be treated as providing bona fide services at a level equal to the level
of services that he would have been required to perform to receive the
compensation paid with respect to such Leave of Absence. Also for purposes of
this section, periods during which the Executive is on an unpaid Leave of
Absence and has not otherwise terminated employment shall be disregarded
(including for purposes of determining the 36-month, or shorter, period).


4. COMPENSATION AND BENEFITS UPON TERMINATION. Upon termination of the
Executive's employment within 90 days prior to the Operative Date or within
twenty-four (24) months following the Operative Date, unless such termination
is because of the Executive's death, or by the Corporation for Cause or
Disability or by the Executive other than for Good Reason, the Corporation shall
pay or provide to the Executive the following:
  
(i) The Corporation shall pay the Executive his full salary (whether such salary
has been paid by the Corporation or by any of its subsidiaries) through the Date
of Termination at the rate in effect at the time Notice of Termination is given
and all other unpaid amounts, if any,




{2298866-2, 103404-00000-01}
- 4 -





--------------------------------------------------------------------------------




to which the Executive is entitled as of the Date of Termination under any plan
or other arrangement of the Company, at the time such payments are due (and in
any event within 90 days after the Separation from Service);


(ii) The Corporation shall pay to the Executive an amount equal to 2.0
multiplied by the Executive's annualized cash compensation based upon the annual
rate of pay for the prior taxable year (including any bonus compensation and
adjusted for any increase that was scheduled to continue indefinitely),
provided, however, that if any of such payment is or will be subject to the
excise tax imposed by Section 4999 of the Code or any similar tax that may
hereafter be imposed ("Excise Tax"), such payment shall be reduced to a smaller
amount, even to zero, which smaller amount shall be the largest amount payable
under this paragraph that would not be subject in whole or in part to the Excise
Tax after considering all other payments to the Executive required to be
considered under Sections 4999 or 280G of the Code. Such payment shall be
referred to as the "Severance Payment." Payment of the Severance Payment shall
be in accordance with the following terms:
(A) The Severance Payment shall be made in a lump sum within 90 days after the
Separation from Service and all payments hereunder shall be subject to standard
payroll withholdings.


(B) In the event that the Severance Payment is subsequently determined to be
less than the amount actually paid hereunder, the Executive shall repay the
excess to the Corporation at the time that the proper amount is finally
determined, plus interest on the amount of such repayment at the Applicable
Federal Rate. In the event that the Severance Payment is determined to exceed
the amount actually paid hereunder, the Corporation shall pay the Executive such
difference plus interest on the amount of such additional payment at the
Applicable Federal Rate at the time that the amount of such difference is
finally determined.





(C) In the event that the amount of the Severance Payment exceeds or is less
than the amount initially paid, such difference shall constitute a loan by the
Corporation to the Executive, or by the Executive to the Corporation, as the
case may be, payable on the fifth (5th) day after demand (together with interest
at the Applicable Federal Rate).


(D) The amount of any payment provided for in this Section 4 shall not be
reduced, offset or subject to recovery by the Company or the Company's Successor
by reason of any compensation earned by the Executive as the result of
employment by another Corporation after the Date of Termination, or otherwise.


(iii) The Corporation shall also pay to the Executive all legal fees and related
expenses incurred by the Executive in connection with this Agreement if the
Executive prevails (including, without limitation, all such fees and expenses,
if any, incurred in contesting or disputing any such termination or in seeking
to obtain or enforce any right or benefit provided by this Agreement).


(iv) The Corporation shall provide the Executive with reasonable outplacement
services for up to 12 months following the Date of Termination of the Executive.




{2298866-2, 103404-00000-01}
- 5 -





--------------------------------------------------------------------------------






(v) The Executive shall not be eligible to receive any compensation or benefits
provided in this Section 4 (other than payments under Section 4(i)) unless the
Executive first executes a written release and agreement provided by the
Corporation releasing the Corporation of any and all claims the Executive might
have against the Corporation.
  
(vi) The Corporation shall maintain in full force and effect, for the
Executive's continued benefit until the earlier of  (A) the death of the
Executive; (B) the Executive's commencement of full-time employment with a new
employer; or (C) within 90 days prior to the Operative Date or twenty-four (24)
months following the Operative Date, all life insurance, medical, health and
accident, and disability plans, programs or arrangements in which the Executive
was entitled to participate immediately prior to the Operative Date, provided
that the Executive's continued participation is possible under the general terms
and provisions of such plans and programs. In the event that the Executive's
participation in any such plan or program is barred, the Company shall arrange
to provide the Executive with benefits substantially similar to those which the
Executive is entitled to receive under such plans and programs. In the case of
any insurance provided the Executive pursuant to this subparagraph (v), each
premium therefor shall be paid after, but no later than 30 days after, the
Corporation’s receipt of the invoice for such premium. No coverage shall be
provided to the Executive under a self-insured medical plan of the Corporation
after the Separation from Service; provided that such coverage may be provided
during the period of time during which the Executive would be entitled to
continuation coverage under such plan pursuant to Section 4980A of the Code if
the Executive elected such continuation coverage and paid the applicable
premiums. Except for coverage permitted by the preceding sentence, no benefits
shall be provided pursuant to this subparagraph (v) other than through the
purchase of insurance by the Corporation.


(vii) The Executive shall not be required to mitigate the amount of any payment
provided under the Agreement by seeking other employment or otherwise. It is
specifically understood that any compensation the Executive receives from the
Corporation or any other person for services rendered prior to or after
termination of employment, such as a payment under any deferred compensation
plan maintained by the Corporation, will not reduce or offset the benefits to
which he is entitled hereunder.


(viii) The Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of the Agreement to his devisee, legatee, or
other designee or, if there be no such designee, to his estate.








{2298866-2, 103404-00000-01}
- 6 -





--------------------------------------------------------------------------------





5. AGREEMENT BINDING ON SUCCESSORS. The Corporation will require any successor
(whether direct or indirect, by purchase, merger, share exchange, consolidation
or otherwise) to all or substantially all of the business and/or assets of the
Corporation, to expressly assume and agree to perform this Agreement. Failure of
the Corporation to obtain such agreement prior to or simultaneously with a
Change in Control shall be a breach of the Agreement which shall entitle the
Executive to terminate his employment for Good Reason under Section 3(iii) on or
after the Operative Date, except that, for purposes of implementing the
foregoing, the date of his Notice of Termination shall be deemed the Date of
Termination.


6. NOTICE. For the purposes of the Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given on the date hand delivered or the date mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the Executive at his residence address and to the Corporation
directed to the attention of the Chief Executive Officer of the Corporation, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


7. MODIFICATION AND WAIVER. No provisions of the Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Corporation. No waiver by any party
hereto at any time or the breach by the other party hereto or of compliance with
any condition or provision of the Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements of representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in the
Agreement. Nothing herein is intended to change or modify Executive’s status as
an at-will employee of the Corporation.


8. VALIDITY. The invalidity or unenforceability of any provisions of the
Agreement shall not affect the validity or enforceability of any other
provisions of the Agreement and such other provisions shall remain in full force
and effect.


9. COUNTERPARTS AND GOVERNING LAW. The Agreement may be executed by electronic
transmission and in one or more counterparts, each of which shall be deemed to
be an original but all of which together will constitute one and the same
instrument. The Agreement shall be governed by the laws of the Commonwealth of
Virginia, excepting its principles of conflict of laws.


IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.


RGC Resources, Inc.
 
Executive
 
 
 
 
 
By:
/s/ S. Frank Smith
 
By:
/s/ John S. D'Orazio
 
Name: S. Frank Smith
 
 
Name: John S. D'Orazio
 
Title: Chairman, Compensation Committee
 
 
Title: President and CEO

    




{2298866-2, 103404-00000-01}
- 7 -



